 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
10   DAIL M. JORDAN,                                          Case No.: 2:18-cv-01450-NJK
11          Plaintiff(s),                                                 Order
12   v.                                                              [Docket No. 58]
13   C.C.A.N. FINANCIAL, INC., et al.,
14          Defendant(s).
15         Pending before the Court is a stipulation for dismissal, Docket No. 58, which is DENIED
16 without prejudice. First, the stipulation does not indicate whether the dismissal is with prejudice,
17 without prejudice, or some combination of the two. Given the unique procedural posture of this
18 case, the Court would assume that the parties are dismissing Plaintiff’s underlying claims with
19 prejudice and dismissing the dispute regarding the performance of the settlement agreement
20 without prejudice pending resolution in arbitration. The stipulation should make clear the parties’
21 intentions. Second, the stipulation does not indicate whether the parties will each bear their own
22 fees and costs associated with this case.
23         An amended stipulation for dismissal must be filed by March 10, 2020.
24         IT IS SO ORDERED.
25         Dated: March 3, 2020
26                                                              ______________________________
                                                                Nancy J. Koppe
27                                                              United States Magistrate Judge
28

                                                    1
